ORDER

PER CURIAM:
W.M. Giltner appeals from his jury conviction of trafficking drugs in the second degree, a class A felony under § 195.223.2(2), RSMo 1994. The trial court sentenced Mr. Giltner to a thirty-year term of imprisonment, in accordance with the jury’s recommendation. On appeal, Mr. Giltner contends that the trial court erred in denying his motion to suppress the cocaine discovered in *586his vehicle because its discovery was the result of an unconstitutional pretextual search. As his second point on appeal, Mr. Giltner alleges that the trial court erred in submitting a jury instruction of trafficking in cocaine salts because he was charged with trafficking in cocaine base. Finally, Mr. Gilt-ner contests the sufficiency of the evidence to support his conviction because there was no evidence that he possessed cocaine base.
None of Mr. Giltner’s points are meritorious and a published opinion would have no jurisprudential value. Therefore, the judgment of the trial court is affirmed. Rule 30.25(b).